Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made
and entered into as of the 15th day of December, 2017, by and between Royal
Gold, Inc., a Delaware corporation (the “Company”), and [] (the “Executive”).

Recitals

A.   Company and Executive made and entered into that certain Employment
Agreement as of the 1st  day of July, 2016 (the “Employment Agreement”); and

B.   Each party desires to amend the Employment Agreement as set forth in this
First Amendment.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations contained herein and in the Employment Agreement, and for other good
and valuable consideration, the receipt and adequacy of which the Company and
Executive hereby acknowledge, the Company and Executive hereby agree as follows:

Agreement

1.    Amendments.

1.1  The Company and Executive agree that Section 1(d) of the Employment
Agreement is deleted in its entirety and replaced with the following:

(d)  Nothing herein shall preclude Executive from (i) serving as a member of the
board of directors of an outside public company provided that the Executive
shall have received Compensation, Nominating and Governance Committee approval
before accepting such position; (ii) serving as a member of the board of
directors of such other affiliated or non-affiliated entities at the request of
the Board; (iii) engaging in charitable and community activities; (iv)
participating in industry and trade organization activities; and (v) managing
his and his family’s personal investments and affairs; provided, that such
activities do not (x) materially interfere with the regular performance of his
duties and responsibilities under this Agreement or (y) constitute activities
that compete with the business of Company and/or that violate Executive’s
obligations under Sections 8 and/or 9 of this Agreement.

1.2  The Company and Executive agree that Section 3(b) of the Employment
Agreement is deleted in its entirety and replaced with the following:

(b)  Bonus Opportunities. For each fiscal year during the Term, Executive shall
be eligible to be considered to receive discretionary incentive compensation (an
“Annual Bonus”) from the Company in an amount, if any, determined by the Board
or the Compensation Committee and in accordance with the Company’s compensation
policies and practices as in effect from time to time.  To be eligible for an
Annual Bonus, the Executive must be actively employed by the Company on the last
day of the fiscal year.  Any Annual Bonus earned shall be paid no later than
March 15 of the year following the fiscal year of performance.





1

--------------------------------------------------------------------------------

 



1.3  The Company and Executive agree that Sections 5(c), 5(d) and 5(g) of the
Employment Agreement are deleted in their entirety and replaced with the
following:

(c)  Death.  If Executive’s employment is terminated by reason of Executive’s
death, then this Agreement shall terminate without further obligations by the
Company to Executive’s legal representatives under this Agreement other than
those obligations under the terms of a Company plan or program that take effect
at the date of Executive’s death, and, the Company shall pay Executive’s estate,
and Executive’s estate shall be entitled to receive, (i) the Accrued
Obligations, plus, upon valid execution of a Release Document by an authorized
executor of Executive’s estate, (ii) one (1) times the average of the Annual
Bonuses paid to Executive for the three (3) full fiscal years ending immediately
prior to the date of termination of Executive’s employment, pro-rated from the
first day of the fiscal year through the effective date of the termination of
Executive’s employment, payable within sixty (60) business days of the date of
termination of Executive’s employment, with the exact timing of payment
determined in the Company’s sole discretion, provided that if the Executive is
terminated within sixty (60) days prior to the end of a calendar year, payment
of the amounts set forth in (ii) will be made in the subsequent calendar year.

(d)  Disability.  If Executive’s employment is terminated by reason of
Executive’s Disability, then this Agreement shall terminate without further
obligations by the Company to Executive under this Agreement except for
obligations which expressly continue after termination of employment due to
Disability, and, the Company shall pay Executive, and Executive shall be
entitled to receive, (i) the Accrued Obligations, plus, upon valid execution of
a Release Document, (ii) one (1) times the average of the Annual Bonuses paid to
Executive for the three (3) full fiscal years ending immediately prior to the
date of termination of Executive’s employment, pro-rated from the first day of
the fiscal year through the effective date of the termination of Executive’s
employment, payable within sixty (60) business days of the date of termination
of Executive’s employment, with the exact timing of payment determined in the
Company’s sole discretion, provided that if the Executive is terminated within
sixty (60) days prior to the end of a calendar year, payment of the amounts set
forth in (ii) will be made in the subsequent calendar year.  In addition,
Executive shall be entitled to receive any disability benefits payable in
accordance with the Company’s plans, programs and policies as in effect from
time to time.

(g)  Release.  Notwithstanding any other provision in this Agreement to the
contrary, as a condition precedent to receiving any Severance Payment or Change
of Control Severance Payment, Executive agrees to execute (and not revoke) the
Release Document on or before the sixtieth (60th) business day following the
date of termination of Executive’s employment so that all revocation periods
will have expired on or before the sixtieth (60th) day following the date of
termination of Executive’s employment. If Executive fails to timely execute and
deliver the Release Document, or revokes the Release Document, Executive agrees
that he shall not be entitled to receive the Severance Payment or Change of
Control Severance Payment, as applicable.

1.4  The Company and Executive agree that Section 8(b) of the Employment
Agreement is deleted in its entirety and replaced with the following:

(b)  Executive acknowledges that the Company’s business is highly competitive
and that the Company has developed and owns valuable information which is
confidential, unique and specific to the Company and its affiliates
(“Proprietary and Confidential Information”) and which includes, without
limitation, financial information; geological, metallurgical, and other
technical data and information, including operations, reserve information and
exploration data; marketing plans; business and implementation plans;
engineering plans and processes; models and templates; prospect lists; technical
information concerning products, services and processes; names and other
information (such as credit and financial data) concerning customers and
business affiliates; and other trade secrets, concepts,





2

--------------------------------------------------------------------------------

 



ideas, plans, strategies, analyses, surveys and proprietary information related
to the past, present or anticipated business of the Company and its affiliates.
Executive further acknowledges that protection of such Proprietary and
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company and its affiliates in maintaining their competitive
position. Executive hereby agrees that he shall not, at any time during or after
his employment by the Company, disclose to others, permit to be disclosed, use,
permit to be used, copy or permit to be copied, any such Proprietary and
Confidential Information (whether or not developed by Executive and whether or
not received as an employee) without the prior written consent of the General
Counsel of the Company. Executive further agrees to maintain in confidence any
proprietary and confidential information of third parties received or of which
he has knowledge as a result of his employment. The prohibitions of this
Section 8(b) shall not apply, however, to information in the public domain (but
only if the same becomes part of the public domain through means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Executive’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
 however, that Executive shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his intent to disclose any such
Proprietary and Confidential Information in such context so as to allow the
Company or its affiliates an opportunity (which Executive shall not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate.  Notwithstanding the foregoing, nothing in this Agreement or
any other agreement that Executive may have with the Company restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, reporting possible violations of
law or regulation to, filing a claim with or assisting with an investigation by
a government agency or entity, including but not limited to the U.S. Securities
and Exchange Commission and the federal Occupational Safety and Health
Administration, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and Executive
does not need the Company’s prior authorization to engage in such conduct.

1.5  The Company and Executive agree that Section 9(a) of the Employment
Agreement is deleted in its entirety and replaced with the following:

(a)  Other than the performance of his responsibilities pursuant to this
Agreement carried out in the best interests of the Company, during his
employment and for a period of twelve (12) months after the date of termination
of employment, for any reason, whether by Executive or the Company, Executive
shall restrict his activities as follows:

(i)   Executive shall not, directly or indirectly, for himself or others, own,
manage, operate, control, be employed by (whether in an executive, managerial,
supervisory or other capacity), consult with, assist or otherwise engage or
participate in or allow his skill, knowledge, experience or reputation to be
used in connection with, the ownership, management, operation or control of, any
company or other business enterprise engaged in the Subject Business (as defined
below) within any of the Subject Areas (as defined below); provided,  however,
that nothing contained herein shall prohibit Executive from making passive
investments as long as Executive does not beneficially own more than one percent
(1%) of the equity interests of a business enterprise listed on a national
securities exchange or publicly traded on a nationally recognized
over-the-counter market engaged in the Subject Business within any of the
Subject Areas. For purposes of this paragraph, “beneficially own” shall have the
same meaning ascribed to that term in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended;

(ii)  Executive shall not solicit, divert or entice away the business of any
current counterparty of the Company or its affiliates, or any prospective
counterparty who on the date of termination of Executive’s employment is engaged
in discussions or negotiations to enter into a business





3

--------------------------------------------------------------------------------

 



relationship with the Company or its affiliates, or otherwise disrupt any
previously established relationship existing between such person or entity and
the Company or its affiliates;

(iii) Executive shall not solicit, induce, influence or attempt to influence any
supplier, lessor, lessee, licensor, partner, joint venturer, potential acquiree
or any other person who has a business relationship with the Company or its
affiliates, or who on the date of termination of Executive’s employment is
engaged in discussions or negotiations to enter into a business relationship
with the Company or its affiliates, to discontinue or reduce or limit the extent
of or refrain from entering into a relationship with the Company or its
affiliates; and

(iv) Without the consent of the Company, Executive shall not make contact with
any of the employees or consultants of the Company or its affiliates with whom
he had contact during the course of his employment with the Company for the
purpose of soliciting such employee or consultant for hire, whether as an
employee or independent contractor, or otherwise disrupting such employee’s or
consultant’s relationship with the Company or its affiliates.

 For purpose of this Agreement, (x) “Subject Areas” mean the continents of North
America, Central and South America, Africa, Europe and Australia, and (y)
“Subject Business” means the business of creating, financing, acquiring,
investing in and managing precious metals royalties, precious metals streams and
similar interests involving mineral properties.

2.    Ratification.

The Company and Executive agree that, except as set forth in this First
Amendment, the Employment Agreement is and shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

   

ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

Name:

[•]

 

Title:

[•]

 

 

 

 

 

 

Name:  [•]

 

4

--------------------------------------------------------------------------------